DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 08/03/2022. This action is made Final.
B.	Claims 21-40 remain pending.

  
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claim 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrou, David et al. (US Pub. 2011/0137895 A1), herein referred to as “Petrou” in view of Rubinstein, Yigal Dan et al. (US Pub. 2016/0103894 A1), herein referred to as “Rubinstein”.

As for Claims 21, 24 and 30, Petrou teaches. A method of claim 1 and 24 and corresponding device of claim 30 (fig.1 shows device; and figure 2 shows method carried out on device) comprising:

showing a search interface on a display device for filtering a content set by a plurality of domains including a first non-textual domain, wherein the search interface comprises a menu to display the plurality of domains for a selection by a user (fig. 11 shows the user inputting an image into the search domain to search for image related details of the image recorded by the user; the user utilizes a graphical user interface to implement a user’s request to search within the a search interface (fig.2, 202) wherein user can search different non-textual domains to search by, such as OCR, face recognition, product recognition, bar code recognition,  object or object category recognition and color recognition; the system provides domain selection by inferring automatic domain recommendations based upon user inputting image as discussed in par.97);

in response to the selection of the first non-textual domain by the user, receiving and displaying, within the search interface, a first non-textual graphical representation of a digital image set of the first non-textual domain (fig.2; at 210 the user selects domain and searches by providing proper query to the system; e.g. an image; par.96-97 the user is able to select non-textual domain as discussed above and the system will output results relating to the automatically inferred domain or user selected domain such as face or bar code detected in image input);

receiving a first digital image selected by the user from the digital image set of the first non-textual graphical representation (fig.11; one type of entry of image into the query of the system by the user. Par.97: “Furthermore, in some embodiments the optional local image analysis module 738 includes one or more programs to perform local image analysis to pre-process or categorize the visual query or a portion thereof.  For example, the client application 722 may recognize that the image contains a bar code, a face, or text, prior to submitting the visual query to a search engine”.)

obtaining a search result by filtering the content set using the first digital image to obtain a search result (fig.14; 1402 shows filtered content derived from image inputted by user as a user’s query into the system. Par.97: “For some visual queries, the front end visual query processing server (110, FIG. 1) only sends the visual query to the search system 112 corresponding to the type of image recognized by the local image analysis module 738.  In other embodiments, the visual query to the search system 112 may send the visual query to all of the search systems 112A-N (Examiner note: These are the domains discussed above), but will rank results from the search system 112 corresponding to the type of image recognized by the local image analysis module 738.  In some embodiments, the manner in which local image analysis impacts on operation of the visual query server system depends on the configuration of the client system, or configuration or processing parameters associated with either the user or the client system); and

displaying the search result on the display device (fig.14 after various modules scan the image that was inputted into the system; various links to filtered content related to the image is displayed within the user interface at 1402; another examples of displaying results is displayed on figure 15 which shows different domains of examples of the input search).

Petrou does not specifically in exact detail teach in response to the selection of the first non-textual domain by the user, without searching or filtering the content set; however in the same field of endeavor Rubinstein teaches showing a search interface (300) on a display device for filtering a content set by a plurality of domains (i.e. recent photos of my friends, people I may know, my friends, movies my friends like, etc…) including a first non-textual domain (i.e. recent photos of my friends) displaying the plurality of domains including the first non-textual domain for a selection by a user; in response to the selection of the first non-textual domain by the user, without searching or filtering the content set, receiving and displaying, within the search interface, a first non-textual graphical representation of a digital image set (recent photos of friends, thumbnails of movies my friends like, etc…) of the first non-textual domain (par.99 a user utilizes the drop down menu to select a domain which consist of one or more non-textual domains (i.e. video, images, audio etc…) such that the user is able to see the set of photos without searching because the set of images were pre-populated, such in a way the current application most likely but not claimed is pre-populated with non-textual results that represent a domain selected by the user); each digital image of the digital image set of the first non-textual domain depicting a respective parameter associated with the first non-textual domain (par 56 one of many non-textual domain that can be displayed without searching or filtering by presenting to the user already defined user nodes, concept nodes and/or edges which are containers/ domains of data that the user can search into. These are pre-populated and presented to the user to select in order to start a search such that the user’s search strategy is correctly looking within the dataset the user would like results from).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rubinstein into Petrou this is true because Rubinstein suggests that prepopulated sets yield that each structured query may include references to one or more of the identified nodes or one or more of the identified edges 206. This type of structured query may allow the social-networking system 160 to more efficiently search for resources and content related to the online social network (such as, for example, profile pages) by searching for content connected to or otherwise related to the identified user nodes 202 and the identified edges 206 (par. 67).

As for Claims 22 and 31, Petrou teaches.  The method of claim 21 and device of claim 30, wherein the receiving further includes receiving a second digital image selected by the user from the digital image set of the first non-textual graphical representation, and the filtering further filters the content set using the second digital image to obtain the search result (par.176 a second image is inputted into the query).

As for Claims 23 and 32, Petrou teaches.  The method of claim 21 and device of claim 30, wherein the digital image set includes character images (par.41; character fonts), personality images (par.41; facial searching) and scene images (par.42; furniture in background).

As for Claims 24 and 33, Petrou teaches.  The method of claim 21 and device of claim 30, further comprising:
replacing the first non-textual graphical representation in the search interface with a text entry box in response to a selecting of a textual parameter set of the plurality of parameter sets, the textual parameter set of one or more of the plurality of domains (par.45; a term query server can be used to process text query terms);
 	receiving a textual parameter from the text entry box; filtering the content set using the textual parameter to update the search result (par.45; text input); 
displaying the search result on the display device (fig.21 example interface for displaying search results).

As for Claims 25 and 34, Petrou teaches  The method of claim 21 and device of claim 30, wherein each content in the content set includes a color border, and wherein the method further comprises: displaying, within the search interface, a second non-textual graphical representation of a color set of a second non-textual domain (par.64 gives example of different use of color within the query); 
receiving a first color selected by the user from the color set of the second non-textual graphical representation (par.76 query system searches color); 
filtering the content set using the first color to obtain a second search result including the content having the color border that matches the first color; and displaying the second search result on the display device (par.76 results relating to color inferred by user).

As for Claims 26 and 35, Petrou teaches The method of claim 25 and device of claim 34 further comprises receiving a second color selected by the user from the color set of the second non-textual graphical representation, and the filtering further filters the content set using the second color to obtain the second search result (par.116 color recognition search; the user is would be able to repeat process and thus second to the nth color could be search through repetition of process taught). 

As for Claims 27 and 36, Petrou teaches The method of claim 25 and device of claim 34, further comprising:
replacing the second non-textual graphical representation in the search interface with a text entry box in response to a selecting of a textual parameter set of the plurality of parameter sets, the textual parameter set of one or more of the plurality of domains; receiving a textual parameter from the text entry box (par.124 searching by text is possible with this system; the user could input text and that text can be searched for within the system);

filtering the content set using the textual parameter to update the second search result; displaying the second search result on the display device (fig.21 is example of user interface for displaying filtered results from searches; whether those searches be textual and/or non-textual).

As for Claims 28 and 37, Petrou teaches 7 The method of claim 25 and device of claim 34, wherein the plurality of domains include a third non-textual domain including three-dimensional models (par.42; 3D object recognition for searching input).

As for Claims 29 and 38, Petrou teaches  The method of claim 28 and device of claim 37, wherein the third non-textual domain includes a third non-textual graphical representation including at least one graphical icon (fig.14 shows the graphical icons can be recognized and searched as in 1402 Trademark icon recognized and filtered results can be shown if selected by user).

As for claims 39 and 40, Petrou teaches the method of claim 21 and device of claim 30, wherein the first non-textual domain is one of a color domain, sound domain or graphical icon domain (par.42; color recognition search system; par.53 recognizing logos would be equivalent to a graphical icon; par.87 voice recognition).





(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 

A1.	Applicant argues that the prior arts do not arrive at the following amended limitations: “in response to the selection of the first non-textual domain by the user, without searching or filtering the content set, receiving and displaying, within the search interface, a first non-textual graphical representation of a digital image set of the first non-textual domain, each digital image of the digital image set of the first non-textual domain depicting a respective parameter associated with the first non-textual domain”.


R1.	Examiner does not agree, Rubinstein specifically teaches within paragraphs 55-56 one of many non-textual domain that can be displayed without searching or filtering by presenting to the user already defined user nodes, concept nodes and/or edges which are containers/ domains of data that the user can search into. These are pre-populated and presented to the user to select in order to start a search such that the user’s search strategy is correctly looking within the dataset the user would like results from.

 [0056]
In particular embodiments, the typeahead processes described herein may be applied to search queries entered by a user. As an example and not by way of limitation, as a user enters text characters into a query field 350, a typeahead process may attempt to identify one or more user nodes 202, concept nodes 204, or edges 206 that match the string of characters entered into query field 350 as the user is entering the characters. As the typeahead process receives requests or calls including a string or n-gram from the text query, the typeahead process may perform or causes to be performed a search to identify existing social-graph elements (i.e., user nodes 202, concept nodes 204, edges 206) having respective names, types, categories, or other identifiers matching the entered text. The typeahead process may use one or more matching algorithms to attempt to identify matching nodes or edges. When a match or matches are found, the typeahead process may send a response to the user's client system 130 that may include, for example, the names (name strings) of the matching nodes as well as, potentially, other metadata associated with the matching nodes. The typeahead process may then display a drop-down menu 300 that displays names of matching existing profile pages and respective user nodes 202 or concept nodes 204, and displays names of matching edges 206 that may connect to the matching user nodes 202 or concept nodes 204, which the user can then click on or otherwise select thereby confirming the desire to search for the matched user or concept name corresponding to the selected node, or to search for users or concepts connected to the matched users or concepts by the matching edges. Alternatively, the typeahead process may simply auto-populate the form with the name or other identifier of the top-ranked match rather than display a drop-down menu 300. The user may then confirm the auto-populated declaration simply by keying “enter” on a keyboard or by clicking on the auto-populated declaration. Upon user confirmation of the matching nodes and edges, the typeahead process may send a request that informs the social-networking system 160 of the user's confirmation of a query containing the matching social-graph elements. In response to the request sent, the social-networking system 160 may automatically (or alternately based on an instruction in the request) call or otherwise search a social-graph database for the matching social-graph elements, or for social-graph elements connected to the matching social-graph elements as appropriate. Although this disclosure describes applying the typeahead processes to search queries in a particular manner, this disclosure contemplates applying the typeahead processes to search queries in any suitable manner.


Therefore in response to the selection of the first non-textual domain by the user, without searching or filtering the content set, receiving and displaying, within the search interface, a first non-textual graphical representation of a digital image set of the first non-textual domain, each digital image of the digital image set of the first non-textual domain depicting a respective parameter associated with the first non-textual domain”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 17, 2022